Herlihy, J. (dissenting).
While it appears from the majority opinion that one can rationalize a basis for the monetary award, and that, therefore, it is permissible in this case (Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582), the fact remains that the remedy in this case is nothing more nor less than a windfall for the teachers involved. It is well established that punitive damages may not be awarded and in the present case the award is a punishment (Garrity v Lyle Stewart, Inc., 40 NY2d 354).
In the case of Board of Educ. v Niagara-Wheatfield Teachers Assn. (58 AD2d 1022), cited by the majority, the Appellate Division, Fourth Department, affirmed a judgment vacating an award where there was no clear authority in the contract for money damages and, of course, the damages were not clearly compensatory.
The award when read with the contractual provisions is irrational and without a firm foundation. There is no showing or intimation that either the students or teachers have suffered harm or been overburdened as the result of what under the contract could be readily interpreted to be included in the provision "that enrollment 'bulges’ * * * may make necessary temporary adjustments to undesirable situations”.
The class sizes herein demonstrate that there were three teachers who had fiye students over the desired number, two teachers who exceeded the desired number by four students, one teacher who exceeded the desired number by three students, and one teacher had two students more than the desired number. Nevertheless, the arbitrator in deciding that monetary damages should be assessed awarded each of the teachers the same monetary sum. It is obvious that the award does not compensate the teachers for their work load but simply is an additional stipend across the board which of itself is discriminatory as compensation among them. While the monetary damages are clearly punitive, it must be noted that *500the petitioner did not offer any suggestions to the arbitrator in this regard.
The arbitrator found that the situation was self-correcting for the immediate future and, accordingly, . there was no remedy required as between the union and the petitioner.
The judgment should be reversed, and the relief prayed for in the petition granted.
Kane and Mikoll, JJ., concur with Main, J.; Greenblott, J. P., and Herlihy, J., dissent and vote to reverse in an opinion by Herlihy, J.
Judgment affirmed, without costs.